UNITED STATES DEPARTMENT OF EDUCATION
OFFICEOF SPECIALEDUCATIONANDREHABILITATIVESERVICES

dUN - 4

This letter is in response to your telephone call requesting a copy of the April 15, 1988
Office of Special Education Programs (OSEP) Memorandum 88-17 regarding the use of
tape recorders at IEP meetings. As a member of my staff, Mr. Dale King, explained in
your telephone conversation of May 2, 2003, the position expressed in Memorandum 8817 does not reflect OSEP's current position regarding the use of audio or video tape
recorders at IEP team meetings. The Department issued OSEP Memorandum 91-24 on
July 18, 1991 clarifying and amending OSEP's position as expressed in Memorandum
88-17. I am enclosing a copy of Memorandum 91-24.
Moreover, Appendix A to the final regulations (see 34 CFR Part 300) implementing the
Individuals with Disabilities Education Act (IDEA) states the Department's current
position regarding the audio or video tape recording of IEP meetings. OSEP, in its
response to question 21 under "Other Questions Regarding Implementation of IDEA"
states the following:
Part B does not address the use of audio or video recording devices at IEP
meetings, and no other Federal statute either authorizes or prohibits the
recording of an IEP meeting by either a parent or a school official.
Therefore, an SEA or public agency has the option to require, prohibit, limit,
or otherwise regulate the use of recording devices at IEP meetings.
If a public agency has a policy that prohibits or limits the use of recording
devices at IEP meetings, that policy must provide for exceptions if they are
necessary to ensure that the parent understands the IEP or the IEP process or
to implement other parental fights guaranteed under Part B. An SEA or
school district that adopts a rule regulating the tape recording of IEP
meetings also should ensure that it is uniformly applied.
Any recording of an IEP meeting that is maintained by the public agency is
an "education record," within the meaning of the Family Educational Rights
and Privacy Act ("FERPA"; 20 U.S.C. 1232g), and would, therefore, be
subject to the confidentiality requirements of the regulations under both
FERPA (34 CFR Part 99) and Part B (§§300.560-300.575).

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our m i s s i o n is to e n s u r e equal a c c e s s to education and to p r o m o t e educational excellence throughout the Nation.

Parents wishing to use audio or video recording devices at IEP meetings
should consult State or local policies for further guidance.
Should you have further questions regarding this issue, please do not hesitate to contact
Dale King at (202) 260-1156.
Sincerely,

Stephanie S. Le e
Director,
Office of Special Education Programs
Enclosure
CC:

Dr. Jana L. Jones
State Director
Idaho State Department of Education

UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
t

July 18, 1991

Contact Person
Name:
Telephone:

Robert LaGarde
(202) 732-1053

OSEP - 91- 24
OSEP MEMORANDUM

TO

:

State Directors

FROM

:

Judy A. Schrag,
Director
Office of Special

SUBJECT:

Amendment
Recorders

of Special Education

Education

Programs

of "OSEP 88-17" Regarding
at IEP Meetings

the Use of Tape

The purpose of this Memorandum is to clarify the position of the
Office of Special Education Programs (OSEP), issued in OSEP
Memorandum 88-17, dated April 15, 1988, on the tape recording of
meetings conducted to develop, review, and revise individualized
education programs (IEPs) for children with disabilities.
Because OSEP has received a number of inquiries regarding our
policy on the tape recording of IEP meetings, we would like to
reiterate the position stated in the previous Memorandum, which
reflects our current position.
This Memorandum is not intended
to alter our conclusion, as stated in the April 15, 1988
Memorandum, that a decision regarding whether parents may tape
record IEP meetings should be left to the discretion of local
school districts, based upon local considerations.
Instead, the
purpose of this Memorandum is merely to provide clarification of
the statements made in OSEP Memorandum 88-17 regarding Federal
privacy law.
Since Part B of the Individuals with Disabilities Education Act
(Part B), formerly cited as the Education of the Handicapped Act,
does not address the issue of tape recording IEP meetings, and
because there are no Federal statutes that authorize or prohibit
the tape recording of an IEP meeting by either a parent or a
school official, a State educational agency (SEA) or school
district has the option to require, prohibit, limit, or otherwise
regulate the use of tape recorders at IEP meetings.
This remains
OSEP's position.

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202

Page 2 - Chief State School Officers
With regard to Federal privacy
also stated that:

law, the April

15, 1988 Memorandum

A review of case law under the subject of right to
privacy indicated that the rights of a child with a
handicap and the child's parents could be violated if
school officials recorded an IEP meeting without their
permission.
However, the privacy rights of school
officials would not be violated by tape recording an
IEP meeting because they are public officials serving
in an official capacity.
As stated earlier, [Part B]
does not address these issues, but this is the trend in
court cases.
Based on subsequent advice from the Department's Office of the
General Counsel, the following clarification is needed to reflect
current Federal privacy law.
First, Federal privacy law does not
directly address the issue of whether a parent or school official
may tape record IEP meetings.
Second, Federal privacy law does
not suggest that the rights of children with disabilities or
their parents would be violated by an uncontested tape recording
of an IEP meeting by a school official, or that the school
officials ' status as public officials would permit tape recording
by others.
Instead, Federal privacy law does not make it
unlawful for any participant to a communication (or meeting) to
tape record the proceedings without the consent of the other
parties.
See Title III of the Omnibus Crime Control and Safe
Streets Act of 1968, 18 U.S.C. §2520 et. seq., as amended.
The
fact that it is not unlawful under Federal law for a participant
or party to tape record a conversation, however, does not give
that party the absolute right to do so.
It merely means that the
non-consenting parties to the conversation would not be entitled
to sue the tape recording party under Federal statutory law.
It would not be inconsistent with Federal privacy law for a
school district to have a rule prohibiting the tape recording of
IEP meetings if the policY provided for exceptions when they are
necessary to ensure that the parent understands the IEP or the
IEP process or to implement other parental rights guaranteed
under Part B.
However, a school district that is considering the
adoption of such a rule should be aware of the following:
First,
our discussion of privacy law only addresses the absence of
governing Federal law.
An individual State may have its own
statutory or constitutional provisions that will govern this
issue.
Second, this action may involve complex issues of Federal
constitutional law.
We cannot assure that a rule regulating the
taping of IEP meetings would not be subject to challenge under
the U.S. Constitution.
Third, an SEA or school district that
adopts a rule regulating the tape recording of IEP meetings may
wish to ensure that it is uniformly applied.

Page 3 - Chief State School Officers
Interested SEAs or school districts should consult their own
attorneys on these questions.
Further, SEAs or school districts
which permit tape recording of IEP meetings should be aware that
those tape recordings would be subject to the Federal Educational
Rights and Privacy Act (FERPA).
Thus, with respect to such taped
records, parents would have the right to:
(1) inspect and review
the tape recordings; (2) request that the tape recordings be
amended if the parent believes t h a t t h e y contain information that
is inaccurate, misleading, or in violation of that student's
rights of privacy or other rights; and (3) challenge, in a
hearing, information that the parent believes is inaccurate,
misleading, or in violation of the student's rights of privacy or
other rights.
See 34 CFR §§99.10-99.22.
We emphasize that each school district has a responsibility to
take the steps necessary to ensure parent participation at IEP
meetings, including taking steps to ensure that the parent
understands the proceedings at the IEP meeting.
Under 34 CFR
§300.345(e), the [school district] must take whatever action is
necessary to ensure that the parent understands the proceedings
at an IEP meeting, including arranging for an interpreter for
parents who are deaf or whose native language is other than
English.
A district court has held that a parent, whose native
language was Danish, and had difficulty understanding the English
language, and thus, difficulty understanding her child's IEP
meeting, has a right to tape record her child's IEP meeting.
735
F. Supp. 53 (D.Conn. 1990).
The same district court also held
that a parent with a disabling injury to her hand, making
notetaking at her child's IEP meeting, and thus, her ability to
understand the IEP meeting, difficult, has a right to tape record
her child's IEP meeting.
131 F.R.D. 654 (D.Conn. 1990).
Thus,
any policy limiting or prohibiting a parent's right to tape
record the proceedings at an IEP meeting must provide for
exceptions if they are necessary to ensure that the parent is
able to understand the proceedings at the IEP meeting or to
implement other parental rights under Part B.
It also should be noted that under certain circumstances, an SEA
or local district policy limiting a parent's right to tape record
an IEP meeting could also constitute a violation of Section 504
of the Rehabilitation Act of 1973, the Federal law that prohibits
discrimination, in Federally-assisted programs, on the basis of
disability.
A potential violation of Section 504 could arise
where the parent involved is a person who is a deaf or hearing
impaired, and thus, is unable to understand the proceedings at
the IEP meeting without a tape recorder or an interpreter.
Further, if the parent involved has a native language other than
English, the SEA or school district policy could constitute a
violation of Title VI of the Civil Rights Act of 1964, the
Federal law that prohibits discrimination on the basis of race
and national origin in Federally-assisted programs.
The

Page 4 - chief State School Officers
Department's Office for Civil Rights (OCR) is the branch that is
responsible for enforcing these statutes.
For further
clarification of OCR's interpretation of these statutory
requirements, you may wish to contact:
Ms. Jean J. Peelen
Acting Director
Policy and Enforcement Service
Office for Civil Rights
U.S. Department of Education
400 Maryland Avenue, SW
Switzer Building, Room 5036
Washington, DC 20202-1174
We regret any confusion that may have resulted from the April
1988 Memorandum.
If you have any questions regarding OSEP's
position on this issue, please write or telephone the contact
person whose name appears at the top of this Memorandum.
cc:

Part B Coordinators

